Citation Nr: 0935373	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-35 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to non-service-connected disability pension.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision by the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to non-service-connected disability pension.


FINDING OF FACT

The Veteran's countable income exceeds the limit for purposes 
of entitlement to non-service-connected disability pension.


CONCLUSION OF LAW

The Veteran is not entitled to payment of non-service-
connected disability pension.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.3, 3.21, 3.23 (2008); VA Manual M21-1, 
Part I, Appendix B (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Non-Service-Connected Disability Pension

The Veteran is seeking non-service-connected disability 
pension.  VA provides non-service-connected disability 
pension for veterans who are permanently and totally disabled 
from non-service-connected disability, and who are veterans 
of a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  
The Veteran is disabled following a stroke in 2005.  He is a 
Veteran of a period of war, the Vietnam War.  His disability 
and service make him eligible for pension.

VA establishes an annual pension rate, and the amount of 
pension paid is determined by subtracting the Veteran's 
annual income from the annual pension rate.  38 U.S.C.A. 
§ 1521.  The Veteran applied for pension in July 2005.  He 
indicated that he has two dependents, his wife and his child.  
In the February 2006 decision, the RO denied entitlement to 
pension because the Veteran had excessive income, with his 
income exceeding the annual pension rate.

The maximum annual pension rate (MAPR), as specified in 
38 C.F.R. § 3.23, is published in Appendix B of Part I of VA 
Manual M21-1 (M21-1), and is to be given the same force and 
effect as if published in VA regulations.  38 C.F.R. § 3.21.  
The MAPR is revised every December 1st, and the revised rate 
applies for the following twelve month period.  As noted in 
the RO's February 2006 letter denying the Veteran's claim for 
pension, the applicable MAPR at the time of Veteran's claim 
was $15,043.  See 38 C.F.R. § 3.23; M21-1, Part I, Appendix 
B.  In his claim, the Veteran reported income in his 
household of $1,800 monthly, equivalent to $21,600 annually, 
from his wife's employment.

In a statement in support of the Veteran's appeal, the 
Veteran's wife reported that she and the Veteran had 
difficulty affording the Veteran's medical insurance and 
medicine.  In his substantive appeal, the Veteran also 
indicated that the costs of medical insurance and medicine 
were a hardship for their household.

When VA calculates entitlement to pension, countable income 
may reduced by subtracting the Veteran's unreimbursed medical 
expenses.  38 C.F.R. § 3.272(g) (2008).  In the statement of 
the case (SOC), issued in September 2006, the RO informed the 
Veteran that he might still be entitled to pension if his 
unreimbursed medical expenses reduced his income below the 
allowable limit.  The RO informed the Veteran that he could 
have his medical expenses considered by reporting those 
expenses.  In a November 2006 supplemental statement of the 
case (SSOC), the RO again instructed the Veteran to report, 
by December 31, 2007, his medical expenses, including health 
insurance premiums, for the period of July 21, 2005, to July 
31, 2006.  The Veteran has not submitted any report listing 
and showing the amount of his medical expenses.

The assembled evidence indicates that, at the time of the 
Veteran's claim for pension, his countable annual household 
income exceeded the applicable MAPR.  Therefore, he is not 
entitled to receive non-service-connected disability pension.

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  Under the circumstances presented in this case, it is 
not the factual evidence that is dispositive of the present 
appeal, but rather the application of the law and regulations 
to the undisputed facts.  In such cases, the duties to notify 
and assist are not applicable.  Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  

Nevertheless, in the February 2006 notice letter denying the 
claim, in the September 2006 SOC, and in the December 2006 
SSOC, the RO provided the Veteran with the regulations 
relevant to his pension claim, explained the reason for the 
denial of the claim, and explained the evidence necessary to 
substantiate the claim.  Based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the Veteran what was 
necessary to substantiate his pension claim.  Thus, the 
Veteran had a meaningful opportunity to participate in the 
adjudication of his claim.  VA has obtained information about 
the Veteran's disability and income, has explained to the 
Veteran the potential benefit of reporting his medical 
expenses, and has afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.


ORDER

Entitlement to non-service-connected disability pension is 
denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


